Case 7:18-cv-08834-VB Document 149

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wan-n----- --X
JODI MORALES, :
Plaintiff,
Vv.
LOUIS DEJOY, Postmaster General,! ;
Defendant. ;
wwe ee eee ee ete ewe eee ween ee eee ee ee eee ee wee we eee eee x

   
 

How
Filed 08/31/24.
P

ame runnin

 

Lot

ORDER REGARDING
SEALED DOCUMENTS

18 CV 8834 (VB)

canst Bf 2,
Chambersof Vincent L. Briccettt

re,

The Court having issued an Order dated August 30, 2021, which provides for the filing of

documents under seal, it is further ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in: (i) Section 6 of the Court’s Electronic Case Filing Rules &
Instructions; (ii) the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records; and (iii) Judge Briccetti’s Individual
Practices, a copy of which are appended to this Order.

2. A full and unredacted courtesy copy of any submission of documents electronically
filed under seal shall be provided to Chambers as soon as practicable, marked
“Chambers Copy” and “Contains Confidential Information Filed Under Seal.”

Dated: August 30, 2021
White Plains, NY

SO ORDERED:

ull

 

Vincent L. Briccetti
United States District Judge

 

The Clerk of Court is directed to update the caption as set forth herein, substituting Louis
DeJoy, Postmaster General, for Megan J. Brennan pursuant to Fed. R. Civ. P. 25(d).
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 2 of 13

Revised April 29, 2019

INDIVIDUAL PRACTICES OF JUDGE VINCENT L. BRICCETTI

Chambers

Courtroom

United States Courthouse Courtroom 620

300 Quarropas Street, Room 630

Donna Hilbert, Courtroom Deputy Clerk

White Plains, NY 10601 Donna_Hilbert@nysd.uscourts.gov

(914) 390-4166
fax (914) 390-4170

(914) 390-4167

Unless otherwise ordered, matters before Judge Briccetti shall be conducted in
accordance with the following procedures:

1. Communications with Chambers

A.

Letters. Except as otherwise provided below, communications with the
Court shall be by letter. Unless there is a request to file a letter under seal
or a letter contains sensitive or confidential information, letters should be
filed electronically on ECF. (See SDNY Electronic Case Filing Rules &
Instructions, Section 13.1.)

Absent prior permission, letters (including any attached exhibits)
may not exceed 5 pages in length, whether filed electronically or
not.

Letters between or among parties or their counsel or otherwise not
addressed to the Court may not be filed on ECF or sent to the
Court (except as exhibits to an otherwise properly filed document).

Letters to be filed under seal or containing sensitive or confidential
information should be delivered to the Court by fax, hand, regular
mail, or overnight courier, with a copy simultaneously delivered to
all counsel and unrepresented parties. If a document is faxed to
Chambers, do not also send a hard copy. If a party wishes to email
a PDF document to the Court, it must obtain prior permission to do
so. The email should indicate who in Chambers provided such
permission, and must be copied to all counsel and unrepresented
parties.

Letter-Motions. Letters requesting relief, such as, for example, requests
for adjournments, extensions of time, and conferences (including
pre-motion conferences with respect to discovery disputes and motions
for summary judgment), are considered letter-motions. A letter-

1

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 3 of 13

motion must be filed via ECF, and identified as a “LETTER-MOTION"
using the ECE Filing Event “MOTION,” in compliance with the SDNY Local
Rules and the SDNY Electronic Case Filing Rules & Instructions.

Other Letters Filed on ECF. Letters that are informational in nature,
such as, for example, status reports regarding mediation or settlement,
and that do not request relief should be filed using the ECF Filing Event
LETTER listed under OTHER DOCUMENTS.

Courtesy Copies of Letters and Letter-Motions. Please do NOT
provide courtesy copies of letters and letter-motions filed on ECF.

Telephone Calls. Except as provided below, telephone calls to
Chambers are permitted only in situations requiring immediate attention.
In such situations, call Chambers at (914) 390-4166.

Docketing, Scheduling, and Calendar Matters. Please call Donna
Hilbert, Courtroom Deputy Clerk, at (914) 390-4167, during regular
business hours.

Requests for Adjournments or Extensions of Time. All requests for
adjournments or extensions of time must be made in writing and filed
on ECF as letter-motions. (If a request contains sensitive or confidential
information, it may be submitted by fax, hand, regular mail, or overnight
courier in lieu of being filed electronically.) The letter-motion must state:

i. the original due date(s), the date(s) sought to be extended, and the
new date(s) the party now seeks through an adjournment or
extension;

li. the number of previous requests for adjournments or extensions,
and the reason(s) therefor;

lil. whether these previous requests were granted or denied;
iv. the reason(s) for the instant request; and

V. whether the adversary consents, and, if not, the reasons given by
the adversary for refusing to consent.

If the requested adjournment or extension affects any other scheduled
dates, a proposed Revised Civil Case Discovery Plan and Scheduling
Order must be attached.

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 4 of 13

Absent extraordinary circumstances, requests for extensions will be
denied if not made before the expiration of the original deadline. If the
request is for an adjournment of a court appearance, absent an
emergency, the request shall be made at least 2 business days prior to
the scheduled appearance.

Requests for extensions of deadlines regarding a matter that has been
referred to a Magistrate Judge shall be directed to that assigned
Magistrate Judge.

Non-Electronic Documents. Certain documents may not be
electronically filed. See SDNY Electronic Case Filing Rules &
Instructions, Section 18.

2. Pleadings and Motions

A.

B.

Courtesy Copies. One courtesy hard copy of all pleadings (complaint,
answer, reply) and motion papers (with the exception of letter-motions and
motions for admission pro hac vice), shall be submitted to Chambers as
soon as practicable after filing. Courtesy copies should be clearly marked
as such. If hand-delivered, courtesy copies should be delivered to the
Clerk’s office on the first floor of the Courthouse, not to Chambers.

i. Motions. All courtesy hard copies of papers submitted in
connection with motions must be bound in any manner that is
secure, does not obscure the text, and permits the document to lie
reasonably flat when open. Courtesy copies should either be
spiral-bound or be stapled using a single staple in the upper left-
hand corner of the document. Courtesy copies should NOT be
velobound. Also, rather than submitting large documents that do
not lie reasonably flat when open, parties should submit multiple
volumes.

Pre-Motion Conferences in Civil Cases.

i. Discovery motions. For discovery motions, follow Local Civil Rule
37.2, which requires the moving party to request an informal
conference with the Court before the filing of any such motion.
Strict adherence to Fed. R. Civ. P. 37(a)(1), the “meet and confer”
rule, is required. The parties should be prepared to describe the
time, place, and duration of the meeting, and to identify the counsel
involved.

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 5 of 13

Summary Judgment motions. A pre-motion conference is required
before making a motion for summary judgment. To request a pre-
motion conference, the moving party shall file, on ECF, a letter-
motion for a conference, not to exceed 3 pages, setting forth the
basis for the anticipated motion. Unless otherwise ordered by the
Court, within 7 business days, the opposing party shall file a letter
response on ECF, also not to exceed 3 pages, setting forth its
position.

Other substantive motions. A pre-motion conference is not

 

required for other substantive motions.

Memoranda of Law. The Court encourages and appreciates brevity.

Unless prior permission has been granted, memoranda of law in support
of and in opposition to motions are limited to 25 pages, and reply
memoranda are limited to 10 pages. Memoranda of 10 pages or more
shall contain a table of contents and a table of authorities, neither of which
shall count against the page limit. All memoranda of law shall be in 12-
point font or larger and be double-spaced, and shall have one inch
margins on all sides. Unless prior permission has been granted, sur-reply
memoranda will not be accepted.

Special Rules for Motions to Dismiss.

Upon the filing of a motion to dismiss, the Court will ordinarily issue
an order requiring the non-moving party, within 10 days, to notify
the Court whether it intends to file an amended pleading, or will rely
on the pleading being attacked. If the non-moving party elects not
to file an amended pleading, the motion will proceed in the regular
course, and the Court is unlikely to grant the non-moving party a
further opportunity to amend to address the purported deficiencies
made apparent by the fully briefed arguments in the moving party's
motion. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec..,
LLC, 797 F.3d 160, 190 (2d Cir. 2015) (leaving “unaltered the
grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and
futility”).

If the non-moving party amends its pleading, within 21 days of such
amendment, the moving party may file an answer, file a new
motion to dismiss, or notify the Court that it will rely on the initially-
filed motion to dismiss. If the moving party files a new motion to
dismiss, the Court will terminate the prior motion to dismiss as
moot.

 
3.

Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 6 of 13

Special Rules for Summary Judgment Motions.

vi.

Except in pro se cases, the moving party shall provide all other
parties with an electronic copy of the moving party’s Statement of
Material Facts pursuant to Local Civil Rule 56.1. Opposing parties
must reproduce each entry in the moving party’s Rule 56.1
Statement, and set out the opposing party’s response directly
beneath it.

The moving party’s Statement of Material Facts pursuant to Local
Civil Rule 56.1 may not exceed 25 double-spaced pages without
prior permission of the Court.

Each citation to evidence required by Local Civil Rule 56.1(d) must
identify, when applicable, specific portions of the record, including
page, line, and paragraph numbers.

The parties’ memoranda of law shall include citations to the
underlying exhibits supporting their propositions.

With respect to any deposition transcript that is supplied, whether
in whole or in part, in connection with a summary judgment motion,
the index to the deposition should be included if it is available.

Except in pro se cases, the parties should provide the Court with an
electronic, text-searchable courtesy copy of any hearing or
deposition transcript, or portion thereof, on which the parties rely, if
such a copy is available, unless doing so would be unduly
burdensome. Parties should provide these materials on a CD or
DVD (not on a memory stick and not by email).

Oral Argument on Motions. The Court does not ordinarily hear oral
argument on motions; however, the parties may request oral argument by
letter at the time their moving, opposing, or reply papers are filed. The
Court will determine whether oral argument will be heard and, if so, will
advise counsel of the date and time.

Pretrial Procedures

A.

Joint Pretrial Orders in Civil Cases. Unless otherwise ordered by the
Court, within 30 days after the deadline for completion of discovery in a
civil case, or, if a dispositive motion has been filed, within 30 days after a
decision on the motion, the parties shall submit to the Court for its

5

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 7 of 13

approval a Joint Pretrial Order, with one courtesy hard copy for
Chambers.

The Joint Pretrial Order shall include the information required by Fed. R.
Civ. P. 26(a)(3) and the following:

iii.

vi.

vii.

viii.

The full caption of the action.

The names, addresses (including firm names), email addresses,
and telephone and fax numbers of trial counsel.

A brief statement by plaintiff as to the basis of subject matter
jurisdiction, and a brief statement by each other party as to the
presence or absence of subject matter jurisdiction. Such
statements shall include citations to all statutes relied on and
relevant facts as to citizenship and jurisdictional amount.

A brief summary by each party of the claims and defenses that
party has asserted that remain to be tried, without recital of
evidentiary matter but including citations to all statutes relied on.
The parties shall also identify all claims and defenses previously
asserted that are not to be tried.

A statement by each party as to whether the case is to be tried with
or without a jury, and the number of trial days needed.

A statement as to whether all parties have consented to trial of the
case by a magistrate judge (without identifying which parties have
or have not so consented).

Any stipulations or agreed statements of fact or law.

A list of the witnesses each party expects to call on its case in
chief, including a very brief description of the witness’s role and/or
the subject matter of his or her anticipated testimony, and a
statement as to whether any other party objects to the witness.

A designation by each party of deposition testimony to be offered in
its case in chief, with any cross-designations and objections by any
other party.

A list by each party of exhibits to be offered in its case in chief, with
an asterisk indicating exhibits to which there is an objection. The

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 8 of 13

failure to include an asterisk may be deemed a waiver of any
objection.

Xi. A statement of the relief sought, including damages claimed,
itemizing each component or element of the damages sought with
respect to each claim, and including the manner and method used
to calculate the claimed damages.

xii. | A statement as to whether the parties consent to a less than
unanimous verdict.

B. Filings Prior to Trial in Civil Cases. Unless otherwise ordered by the
Court, each party shall file the following documents (and submit one
courtesy hard copy to Chambers) 21 days before the date of
commencement of trial if such a date has been fixed, or 30 days after the
filing of the Joint Pretrial Order if no date has been fixed:

i. In jury cases, proposed voir dire questions, joint requests to
charge, and a joint verdict form. The parties’ proposed jury
instructions shall consist of a single document, noting any areas of
disagreement between the parties. The proposed instructions shall
include both the text of any requested instruction as well as a
citation to the authority from which it derives. Each proposed jury
instruction must contain a citation to the source/authority for the
proposed instruction, or the request will be disregarded. In addition
to being filed in the normal manner, voir dire questions, joint
requests to charge, and a joint verdict form should be emailed to
Judge Briccetti’s law clerk. Counsel should call Chambers at (914)
390-4166 to make arrangements for same.

ii. In non-jury cases, proposed findings of fact and conclusions of law.
Proposed findings of fact should be detailed and cite whenever
possible to evidence expected to be presented at trial. Proposed
conclusions of law should include a statement of the elements of
each claim or defense.

iii. In all cases, motions addressing any evidentiary or other issues
that should be resolved in limine.

iv. In any case in which any party believes it would be useful, a pretrial
memorandum.

Cc. Filings in Opposition. Unless otherwise ordered by the Court, any party
may file (and submit one courtesy hard copy to Chambers) the following

7

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 9 of 13

documents within one week of the filing of any document described in
section 3.B above:

i. Objections to the other party's proposed voir dire questions or
requests to charge.

ii. Opposition to any motion in limine.
iil. Opposition to any legal argument made in a pretrial memorandum.

D. Additional Submissions in Non-Jury Cases. Unless otherwise ordered
by the Court, each party shall submit to the Court (including two courtesy
copies to Chambers) and serve, but not file, the following materials 21
days before the date of commencement of trial if such a date has been
fixed, or 30 days after the filing of the Joint Pretrial Order if no date has
been fixed:

i. Copies of affidavits constituting the direct testimony of each trial
witness, except for the testimony of an adverse party, a person
whose attendance is compelled by subpoena, or a person for

whom the Court has agreed to hear direct testimony during the trial.

Three business days after submission of such affidavits, counsel
for each party shall submit a list of all affiants whom he or she
intends to cross-examine at trial. Only those witnesses who will be
cross-examined need to appear at trial. The original signed
affidavits shall be marked as exhibits at trial. NOTE:
Notwithstanding the foregoing, the Court prefers live direct
testimony in non-jury cases.

ii. All deposition excerpts which will be offered as substantive
evidence, as well as a 1-page synopsis (with page references) of
those excerpts for each deposition.

iii. All documentary exhibits.
Post-Trial Procedures

Counsel are responsible for raising promptly any issue concerning the accuracy
of transcripts certified by the Court Reporter to be used for purposes of appeal.
Counsel perceiving an error that is material shall stipulate to the appropriate
correction or, if agreement cannot be reached, shall proceed by motion on
notice. Non-material defects in syntax, grammar, spelling or punctuation should
be ignored.

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 10 of 13

Default Judgments

A party that wishes to obtain a default judgment must proceed by way of order to
show cause. Follow the Default Judgment Procedure, attached hereto as
Attachment A.

Bankruptcy Appeals

Briefs must be submitted in accordance with Federal Rules of Bankruptcy
Procedure 8014 to 8018. Counsel may extend these dates by stipulation
submitted to the Court no later than two business days before the brief is due.
The page limits in Local Civil Rule 7.1(c) must be observed.

Criminal Cases

A. Initial Matters. Upon assignment of a criminal case to Judge Briccetti,
the parties shall immediately arrange with the Courtroom Deputy for a
prompt initial conference, at which the defendant will be present. The
Assistant United States Attorney (“AUSA’) shall provide to Chambers, as
soon as practicable, a courtesy copy of the Indictment or Information, and
a courtesy copy of the complaint, if one exists.

B. Guilty Pleas. Guilty pleas will ordinarily be taken by Judge Briccetti and
will not be assigned to Magistrate Judges by standing order. Permission
for a guilty plea to be taken before a Magistrate Judge may be given
under special circumstances. The AUSA shall provide a courtesy copy of
any plea agreement or related documents to Chambers as soon as
practicable.

C. Sentencing. Follow the Sentencing Procedures attached hereto as
Attachment B.

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 11 of 13

ATTACHMENTA

DEFAULT JUDGMENT PROCEDURE

After obtaining a Clerk’s Certificate of Default (see SDNY Electronic Case Filing
Rules & Instructions, Section 16.1), prepare a proposed Order to Show Cause
Without Emergency Relief and make the Order returnable before Judge Briccetti
in Courtroom 620 of the United States Courthouse, 300 Quarropas Street, White
Plains, NY. Leave blanks for the Court to fill in (i) the date and time of the
hearing, (ii) the date by which opposing papers must be served and filed, and
(iii) the date by which the moving party must serve the Order and supporting
documents on the non-moving party.

Electronically file the proposed Order to Show Cause Without Emergency Relief
using the ECF Filing Event found under PROPOSED ORDERS.

Electronically file the following documents as separate ECF Filing Events:
a. an attorney’s affidavit setting forth:

i. why a default judgment is appropriate, including a description of the
method and date of service of the original summons and complaint;

il. whether, if the default is applicable to fewer than all of the
defendants, the Court may appropriately order a default judgment
on the issue of liability and/or damages prior to the resolution of the
entire action (see Fed. R. Civ. P. Rule 54(b)); and

iii. when applicable, legal authority for why an inquest is unnecessary.
b. a proposed Statement of Damages and the basis for each element of
damages, including interest, attorney’s fees, and costs (unless requesting

an inquest); and

c. a proposed default judgment, using the ECF Filing Event found under
PROPOSED ORDERS.

As attachments to the attorney’s affidavit, include copies of all pleadings and a
copy of the affidavit of service of the original summons and complaint.

10

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 12 of 13

After Judge Briccetti signs and dockets the Order to Show Cause, serve a copy
of the Order and attachments on defendant(s) as directed. At least three
business days before the return date, electronically file proof of service of the
signed Order to Show Cause.

14

 
Case 7:18-cv-08834-VB Document 149 Filed 08/31/21 Page 13 of 13

ATTACHMENT B
SENTENCING PROCEDURES

ECF Filing. Except for submissions to be filed under seal or in redacted form,
every document in a sentencing submission, including letters, must be filed on
ECF.

A defendant’s sentencing submission shall be filed at least 10 days in advance
of the date set for sentence. The government's sentencing submission shall be filed at
least 3 business days in advance of the date set for sentence. The parties should
provide the Court with a courtesy copy of each submission when it is filed.

Letters should be grouped and filed together as attachments to a single
document marked SENTENCING MEMORANDUM with the caption and docket number
clearly indicated. The defendant is responsible for filing all letters submitted on behalf
of the defendant, including those from friends and relatives. The government is
responsible for filing all letters from victims.

In this regard, the parties are referred to E-Government Act of 2002 and the
SDNY Electronic Case Filing Rules & Instructions, Section 21, Privacy and Public
Access to ECF cases, (“Privacy Policy”) and reminded not, unless necessary, to include
the 5 categories of “sensitive information’ in their submissions (/.e., social security
numbers; names of minor children [use the initials only]; dates of birth [use the year
only]; financial account numbers; and home addresses [use only the city and state]).

Parties may redact the 5 categories of “sensitive information” and the 6
categories of information requiring caution (i.e., personal identifying numbers; medical
records, treatment and diagnosis; employment history; individual financial information;
proprietary or trade secret information; and information regarding an individual's
cooperation with the government) as described in the Privacy Policy, without application
to the Court. If any material is redacted from the publicly filed document, only those
pages containing the redacted material will be filed under seal. Bring a copy of those
pages to the sentencing proceeding, marked to indicate what information has been
redacted from the publicly filed materials, to give to the Court for filing under seal.

If a party redacts information beyond the 11 categories of information identified
in the Privacy Policy, an application to do so must be served and filed at the time the
sentencing submission is served. The application should clearly identify the redaction
and explain the reasons for the redaction. The application will be addressed at the
sentencing proceeding.

12

 
